Name: Commission Regulation (EEC) No 3044/86 of 3 October 1986 amending Regulation (EEC) No 1489/86 derogating on a temporary basis from certain provisions of Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and Regulation (EEC) No 2315/76 on the sale of butter from public stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/ 12 Official Journal of the European Communities 4. 10 . 86 COMMISSION REGULATION (EEC) No 3044/86 of 3 October 1986 amending Regulation (EEC) No 1489/86 derogating on a temporary basis from certain provisions of Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and Regulation (EEC) No 2315/76 on the sale of butter from public stocks Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Articles 6(7) and 7 (5) thereof, Whereas the dairy industry continues to be affected by problems of supply ; whereas in order to give operators temporarily easier access to public stocks of butter and skimmed-milk powder so that they may be used in the manufacture of foodstuffs , the dates laid down in Articles 1 ( 1 ) and 2 ( 1 ) of Commission Regulation (EEC) No 1489/86 (3), as last amended by Regulation (EEC) No 2480/86 (4), concerning the age of the butter and skim ­ med-milk powder which may be offered for sale should be adjusted ; HAS ADOPTED THIS REGULATION : Article 1 In Articles 1 ( 1 ) and 2 ( 1 ) of Regulation (EEC) No 1489/86 '1 March 1986' is hereby replaced by ' 15 April 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . h OJ No L 119, 8 . 5. 1986, p. 19 . (3) OJ No L 130, 16 . 5 . 1986, p . 34 . 0 OJ No L 212, 2. 8 . 1986, p . 21 .